In a comm nobis proceeding, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated November 22, 1967, as, on reargument, and after a hearing, adhered to the original decision denying the application. Order affirmed insofar as appealed from. No opinion. Appeal from order of the same court dated June 30, 1966 dismissed as academic. That order was superseded by the order dated November 22, 1967. Beldóck, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.